Citation Nr: 1721348	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.  His honors include the Korean Service Medal and the Combat Infantryman's badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's appeal is currently with the RO in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, a remand is necessary in order to obtain outstanding VA treatment records.  In the April 2010 VA examination report, the examiner discussed the results of a March 2010 audiogram performed at the VA Medical Center (VAMC) in Danville, Illinois.  However, the results of the audiogram are not associated with the claims file.  Furthermore, in April 2010, the AOJ obtained a VA problems list documenting the Veteran's active medical problems, including bilateral hearing loss, but there are no VA treatment records associated with the claims file.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain them, including the March 2010 audiogram performed at the VAMC in Danville, Illinois.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In April 2010, the Veteran underwent a VA examination to determine whether his bilateral hearing loss and tinnitus were related to his military noise exposure.  Although audiology testing was performed, the examiner indicated that the test results were not reliable due to possible malingering, and the actual results were not recorded.  The Veteran reported that his bilateral hearing loss and tinnitus had started approximately 20 years prior.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his military noise exposure, and challenged the extent of in-service noise exposure given that a majority of his service was after the Korean Conflict had ended.

Aside from his December 1955 discharge examination, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973).  When service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran is competent to report his in-service noise exposure and symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, in the December 2012 statement of the case, the AOJ conceded in-service combat noise exposure on the basis of his combat infantryman's badge.  Finally, the Board notes that, in a January 2003 statement, a fellow servicemember confirmed that he and the Veteran were engaged in combat operations in Korea.  As such, the Board finds that in-service noise exposure has been established.

Given that the April 2010 VA examination did not provide the audiometric results and dismissed the Veteran's lay statements concerning his in-service noise exposure, the Board finds that a new VA examination by a different medical professional is necessary to adjudicate the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, including the March 2010 audiogram performed at the VAMC in Danville, Illinois.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA examination by an examiner other than the one who performed the April 2010 VA examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure during combat operations in Korea.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service noise exposure, which the Board finds to be credible, and the opinion should reflect such consideration.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of hearing loss or tinnitus at discharge.

3. Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




	(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




